DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of the main embodiment, shown in Figures 1-8, and including claims 1-5, 7, 9, 10, 15, and 17-22, in the reply filed on 24 November 2020 is acknowledged.  Claims 6, 8, 11-14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 24 November 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 28 August 2019 and 29 October 2019, have been considered.

Drawings
The drawings received on 28 August 2019 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0084199).
With respect to claim 1, Tanaka discloses an actuator device comprising: 
an actuator (Fig. 4, element 3) comprising: 
a plurality of driving elements (Fig. 4, element 7) each including a first electrode (Fig. 4, element 44) and a second electrode (Fig. 4, element 43), the plurality of driving elements (Fig. 2, element 7, i.e. driving element for each pressure chamber 10) being arrayed in a first direction (Fig. 2, paper feed direction) on a plane, the second electrodes being electrically connected to each other to provide a common electrode (paragraph 0061);  
a plurality of first individual wires (Fig. 4, element 45) each extending from each of the first electrodes (Fig. 4, element 44) in a second direction (Fig. 2, scanning direction) crossing the first direction and in parallel to the plane, the plurality of first individual wires (Fig. 2, element 45) being arrayed in the first direction at intervals between neighboring first individual wires;  
a plurality of first individual contacts (Fig. 4, element 52) each provided at a distal end portion of each of the plurality of first individual wires (Fig. 4, element 45); and 
a first common contact (Fig. 4, element 46) extending from the common electrode (Fig. 4, element 43) and positioned on an extension line extending in the second direction (Fig. 2, scanning direction) from at least one of the plurality of first individual contacts (Fig. 2, array of element 52); and 
a wiring member (Fig. 2, element 48) connected to the plurality of first individual contacts and the first common contact (Fig. 4, elements 57, 59).
The examiner notes to applicant that the limitations concerning how far each element “extends” with respect to each direction is broad in scope and would have been obvious to one of ordinary skill in the art in view of Tanaka as applied above.
With respect to claim 2, Tanaka discloses the plurality of driving elements (Fig. 2, element 7, i.e. driving element for each pressure chamber 10) includes a first row of the driving elements (Fig. 2, element 7, i.e. left side driving element for each pressure chamber 10) and a second row of the driving elements (Fig. 2, element 7, i.e. right side driving element for each pressure chamber 10), the first row and the second row being juxtaposed with each other in the second direction (Fig. 2, scanning direction), each of 
With respect to claim 17, Tanaka discloses the first common contact (Fig. 4, element 46) is arranged on a plane where the plurality of first individual contacts (Fig. 4, element 52) is arranged.
With respect to claim 18, Tanaka discloses each of the plurality of driving elements further includes a piezoelectric film (Fig. 4, element 42) disposed between the first electrode (Fig. 4, element 44) and the second electrode (Fig. 4, element 43) of the driving element, and wherein the plurality of first individual contacts (Fig. 4, element 52) and the first common contact (Fig. 4, element 46) are disposed in areas remote (Fig. 4, i.e. above element 42) from the piezoelectric films.
With respect to claim 19, Tanaka discloses each of the plurality of first individual contacts (Fig. 4, element 52) and the first common contact (Fig. 4, element 46) define a 
With respect to claim 20, Tanaka discloses a protective member (Fig. 2, element 42) disposed on the actuator (Fig. 2, element 3) so as to cover the plurality of driving elements (Fig. 4, element 7), wherein the plurality of first individual contacts (Fig. 4, element 52) and the first common contact (Fig. 4, element 46) are disposed in areas (Fig. 24, element 48) free from the protective member (Fig. 2, above element 42).
With respect to claim 21, Tanaka discloses the wiring member (Fig. 2, element 48) is bonded to the actuator (Fig. 2, element 3) by a non-conductive adhesive.
The examiner notes to applicant that the limitations concerning how the actuator device is manufactured are not seen to further limit the structure of the claim and are not seen to distinguish the structure in view of Tanaka. 
With respect to claim 22, see the rejection of claim 1 and the rejection of claim 2 above.

Allowable Subject Matter
1. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 3 is that applicant’s claimed invention includes an actuator device having a common electrode, wherein the common electrode includes a first common electrode provided by the second electrodes of the driving elements constituting the first row electrically 
2. Claims 4, 5, and 15 are objected to for being dependent upon claim 3.
3. Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 7 is that applicant’s claimed invention includes an actuator device having a common electrode, wherein the common electrode includes: a first common electrode provided by the second electrodes of the driving elements constituting the first row electrically connected to each other; and a second common electrode provided by the second electrodes of the driving elements constituting the second row electrically connected to each other, the actuator device further comprising: a plurality of first common wires including: a first common wire group of the first common wires each extending from the first common electrode into the area between the first row and the second row;  and a second common wire group of the first common wires each extending from the second 
4. Claims 9 and 10 are objected to for being dependent upon claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        1/27/2021